Citation Nr: 1144061	
Decision Date: 12/01/11    Archive Date: 12/14/11	

DOCKET NO.  10-43 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from October 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefits sought.  


FINDING OF FACT

The Veteran died on September [redacted], 2011.  The Board was notified in November 2011.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the merits of the appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).  

In Landicho, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying any previous merits adjudications by the RO because the RO's decisions were subsumed in the decision by the Board.  See Smith, supra, at 333; 38 C.F.R. § 20.1004 (2011).  

The Veteran's appeal to the Board has become moot by virtue of his death in September 2011, and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, Section 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121(a), substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under Section 5121(a) of this title..."  The Secretary of VA will be issuing regulations governing the rules and procedures of substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated (listed in the first page of this decision).  


ORDER

The appeal is dismissed.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


